Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Donny Joe Curry, Appellant                             Appeal from the County Court at Law No.
                                                       1 of Hunt County, Texas (Tr. Ct. No.
No. 06-14-00141-CR         v.                          CR1301627). Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                           Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the 275-
day jail sentence. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Donny Joe Curry, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                       RENDERED APRIL 24, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk